              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00096-MR-WCM


BRIAN HOGAN, et al.,             )
                                 )
                   Plaintiffs,   )
                                 )
     vs.                         )                    ORDER
                                 )
CHEROKEE COUNTY, et al.,         )
                                 )
                   Defendants.   )
________________________________ )


      THIS MATTER is before the Court on Defendants’ “Motion to Strike

Class Allegations” [Doc. 52].

      On October 15, 2020, the Defendants filed a Motion to Strike the Class

allegations in this case. [Doc. 52]. On October 15, 2020, the Parties also

filed a Stipulation of Withdrawal of Request to Serve as a Class

Representative (the “Stipulation”) in this case. [Doc. 58]. Counsel for all of

the parties signed the Stipulation. [Id.].

      Federal Rule of Civil Procedure 41(a)(1)(A)(ii) allows a plaintiff to

dismiss a cause of action without a court order by filing “a stipulation of

dismissal signed by all parties who have appeared.” By filing the Stipulation




     Case 1:18-cv-00096-MR-WCM Document 86 Filed 11/23/20 Page 1 of 2
the class allegations contained in this case are dismissed. The Defendants’

Motion to Strike is, therefore, now moot.

                                      ORDER

     IT IS, THEREFORE, ORDERED, the Defendants’ Motion to Strike

Class Allegations [Doc. 52] is DENIED AS MOOT.

     IT IS SO ORDERED.
                       Signed: November 23, 2020




                                          2

     Case 1:18-cv-00096-MR-WCM Document 86 Filed 11/23/20 Page 2 of 2
